UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2010 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. Capital Advisors growth fund Annual Report December 31, 2010 CAPITAL ADVISORS GROWTH FUND February 21, 2011 Dear Shareholder, We are reasonably optimistic about investment prospects in 2011 because we anticipate that most of the known risk factors facing the markets can evolve without crisis over the course of the year.If so, stocks can move higher in 2011 on the back of any continued moderate expansion for the global economy. Our optimism for the asset markets in the near-term is bounded by relatively modest return expectations over a longer time horizon of three to five years.This is because the yield of an investment – either interest payments on bonds, or dividends from stocks – can contribute so much to its long-term return.It is therefore a simple matter of arithmetic to forecast below-trend returns for the U.S. stock market when the dividend yield is just 1.8%, as it is today (Source: S&P 500 Index; Bloomberg). We hope to combat today’s poor valuation climate in the stock market by emphasizing large, global companies with a history of above-average dividends and modest valuations, as measured by their price-to-earnings ratio (P/E).Examples from the Fund’s current portfolio include Abbott Labs, AT&T, Johnson & Johnson, PepsiCo, Procter & Gamble and Wal-Mart. Another area of emphasis for the Fund includes companies involved with the expansion of the mobile internet worldwide.We believe the trend toward connected devices like smart phones, tablets, gaming consoles, automobiles, etc., represents a major technology cycle that might reach 10 billion units at maturity in 5-to10-years.This would represent a 10-fold increase over the last major technology cycle – the desktop internet – which analysts estimate represents a one billion unit market (Source:Morgan Stanley).Examples of stocks in the Fund that seem well-positioned for the mobile internet cycle include Apple, Broadcom, Google, Marvell Technology, Qualcomm and Vodafone. The Fund’s position in mobile internet stocks performed well in 2010.Unfortunately, many of the large, dividend-paying stocks that represent the other major theme in the Fund lagged behind the benchmark averages, particularly in the second half of the year when investors seemed to favor more cyclical stocks that might benefit from “emergency” monetary policy from the Federal Reserve, including quantitative easing and a Fed Funds target anchored to zero. We cannot know with precision when market sentiment toward “blue chip” stocks might improve, but we suspect it might coincide with the eventual 2 CAPITAL ADVISORS GROWTH FUND normalization of monetary policy.Unless the Fed adopts a third round of quantitative easing when the current program, known as “QE2,” expires in June, it seems reasonable to expect that investors might begin discounting a less accommodative monetary policy as soon as the second quarter of 2011.We believe the relative performance of blue-chip, dividend stocks might improve materially at that time. PERFORMANCE The following data summarizes the Fund’s performance over various holding periods in comparison to relevant benchmarks: Periods Ending December 31, 2010: Russell 1000® Fund Growth Index S&P 500® Index 6-Months 18.32% 26.37% 23.27% 12-Months 11.54% 16.71% 15.06% 3-Years -1.40% -0.47% -2.86% 5-Years 2.97% 3.75% 2.29% 10-Years -0.05% 0.02% 1.41% Inception (12/31/1999) -1.35% -2.27% 0.41% Net Expense Ratio: 1.40%^Gross Expense Ratio 2.00% ^ The advisor has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses until April 30, 2011 to ensure that the Net Annual Fund Operating Expenses do not exceed 1.25% of average daily net assets of the Fund. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted. Performance to the most recent month-end may be obtained by calling 1-866-205-0523. The Fund imposes a 2.00% redemption fee if shares are redeemed within 7 days of purchase.Performance data does not reflect the redemption fee.If it had, returns would be reduced. 3 CAPITAL ADVISORS GROWTH FUND FUND HOLDINGS The ten largest holdings in the Fund as of December 31, 2010 were as follows: Security No. Shares Cost/Share Market/Share Portfolio % Vodafone Group 25.34 26.44 Johnson & Johnson 62.65 61.85 Qualcomm 49.91 49.49 Google 1,360 PepsiCo 65.11 65.33 Apple, Inc. 2,350 AT&T 29.33 29.38 Wal-Mart 49.84 53.93 Applied Materials 13.34 14.05 Procter & Gamble 62.10 64.33 Of the 37 common stocks held by the Fund as of December 31, 2010, the 10 largest holdings represented 36.5% of total assets.The Fund held 4.2% of its assets in interest bearing cash reserves as of December 31, 2010. A NOTE ABOUT TAX EFFICIENCY… We are proud of the Fund’s history as a tax-efficient equity mutual fund.We seek to manage the Fund to deliver a high ratio for the after-tax return as a percentage of the pre-tax return over any given holding period.Admittedly, experiencing two of the sharpest bear markets in history during the past 10 years made tax management easier during this period.However, we try to maximize tax benefits for the Fund during bear markets by exchanging stocks with losses for other opportunities we like equally well.This creates an economic asset from the tax loss, while still endeavoring to recover the lost market value in the Fund, provided the new stocks we buy perform at least as well during the recovery as the ones we sell during the bear market. In 2010 we faced an unusual situation where a large tax-loss carry-forward from previous years was set to expire at year end.Rather than lose this benefit, we chose to sell and then re-purchase several stocks in the Fund that were trading above their cost basis at the time.We booked a capital gain of $2.8 million in 2010 associated with these transactions, which will be fully offset by the tax loss carry-forward that would have otherwise expired worthless at year-end.Going forward, Fund shareholders will benefit from the new, higher cost basis for these positions, which will reduce the tax liability if/when these stocks are eventually sold in the Fund.With a higher cost-versus-market value for the Fund’s positions, plus a portion of the Fund’s tax-loss carry-forward that did not expire in 2010, we should be able to deliver tax-efficient results for the foreseeable future. 4 CAPITAL ADVISORS GROWTH FUND KNOWN RISK FACTORS IN THE COMING YEAR… •Crisis Contagion in Europe •Inflation •Currency/Trade Wars •Municipal Bond Defaults •Asset Bubbles in China •Excessive Optimism among Investors? CRISIS CONTAGION IN THE EURO ZONE The research sources we trust most for analysis of the Euro zone debt crisis make a strong argument that worst-case scenarios for the region can be avoided for at least a year or two.To reach this conclusion a distinction is made between countries facing a liquidity crisis, and those that are truly insolvent. The bad news is that Greece and Ireland appear to be insolvent.For these nations, no realistic program of fiscal restraint seems capable of restoring debt service coverage without some degree of restructuring (i.e., “default”) of their sovereign debt over the next few years.For example, economists predict that even if Greece does everything it has promised under its existing agreement with the International Monetary Fund (IMF), its debt-to-GDP ratio would likely still increase to 150% by 2012.In Ireland this ratio could grow to 130% by 2012, according to economists’ forecasts. The better news is that the much larger economies of Spain and Italy appear to be dealing with liquidity traps, rather than insolvency.If so, ongoing financial and policy support from the European Central Bank (ECB), the European Union (EU) and the IMF seems likely to enable Spain and Italy to muddle through without a sovereign debt default. If this distinction between insolvency and liquidity holds true, the European Union and the euro currency should survive intact.The policy strategy for accomplishing this involves a government-supported process of managed write-offs among European banks, whereby the ECB uses a combination of very low short-term interest rates and direct asset purchases from banks (sound familiarit’s the same strategy in place at the U.S. Federal Reserve) to “buy time” for European banks to recognize their loan losses incrementally over the next few years. This strategy assumes the European banking system can survive a sovereign default from within its membership…just not this year.So policy makers hope to facilitate a recovery in the financial strength of European banks between now and 2013, at which time the system may be capable of withstanding a default from Greece, Ireland and/or Portugal. 5 CAPITAL ADVISORS GROWTH FUND The key issue to watch here is Spain.Due to Spain’s much larger economy relative to the other troubled nations in the Euro zone, it seems critical for Spain to avoid the death spiral that has already gripped its insolvent neighbors.Signs of serious deterioration in Spain would cause us to rethink our current expectations about Euro zone risks in 2011. INFLATION… Contrary to common hand-wringing in the financial media, quantitative easing is not necessarily inflationary.When the Fed purchases a security from a primary dealer bank in the execution of so called quantitative easing, the corresponding entry on the bank’s balance sheet is not an increase in cash, but rather, an increase in reserves held at the Fed.Since banks are required to maintain a minimum ratio of reserves relative to loans outstanding, an increase in reserves creates new capacity for banks to make loans, but it does not create new money per se.Unless banks increase their lending activity based upon increased reserves created through quantitative easing, no new money enters the real economy. And banks have not been expanding their lending activity, at least not yet.Instead, most of the new reserves entering the banking system merely serve to offset write-offs within banks’ existing loan portfolios.We know this because we can observe it in monetary measures like the “velocity” of money which measures the amount of economic activity associated with a given level of money supply.If inflationary pressures mount in 2011 we should see some advance warning through acceleration in money velocity. In the meantime, don’t be fooled by rising commodity prices as an omen for inflation.If the price of oil, cotton or coffee doubles, but the spending power of society remains constant, people merely shift their consumption away from other items to allow for increased spending on oil, cotton and coffee. 6 CAPITAL ADVISORS GROWTH FUND Velocity of money in the US:still not healthy Source:Federal Reserve (Fred); Macroeconomic Advisers Note:Monthly Average GDP (MA GDP) represents a broad measure of U.S. economic output.M2 measures cash and liquid deposits in the economy. Remember the difference between bank reserves at the Fed, and money in circulation.Unless banks expand lending activity materially, no “new money” enters the system regardless of how many bonds the Fed purchases through quantitative easing.As such, an increase in the price of one item – say oil – either draws spending power away from something else, or it reduces the consumption of oil, neither of which is inflationary. CURRENCY/TRADE WARS… Since gold represents the world’s “anti-currency,” its persistent march higher in recent years is viewed by many as a vote of no-confidence in the global system of fiat currencies and variable exchange rates.Currency related fears seemed to reach a fever pitch immediately following the official launch of “QE2” by the Federal Reserve in early November, with the most bearish commentaries drawing parallels between recent gyrations in the dollar and the series of global competitive currency devaluations in the 1930s that many historians believe exacerbated the Great Depression, and ultimately led to WWII. We must acknowledge that there are strong tensions between high-income nations like the U.S. and those in the Euro zone, who seek a weaker currency 7 CAPITAL ADVISORS GROWTH FUND to support economic recovery, and developing nations like China that wish to avoid a stronger exchange rate to sustain their export-driven economic models.However, these natural tensions seem a far cry from a “currency war,” as these markets are frequently described in the media of late. Note:The Trade Weighted Exchange Index measures the exchange rate between the U.S. dollar and a basket of global currencies weighted by their relative share of global trade.The chart indicates that recent movements are not too extraordinary relative to historical trends. On the contrary, recent cross-currency exchange rate trends look appropriate in both scope and direction in light of the scale of the economic disruption that occurred in 2008-09.With interest rates and economic expansion anchored near zero in much of the developed world, it seems only natural that money should flow toward emerging market economies that offer higher rates of return and faster growth.Yet emerging markets must contend with inflation and asset bubbles if capital flows too rapidly into their economies.The recent enactment of capital controls in some emerging market countries seems like a rational response to extraordinary conditions…not an act of currency warfare. MUNICIPAL BOND DEFAULTS… The notion of a pending “crisis” in the municipal bond market gained traction in the financial media toward the end of last year.Reports of defaulted bonds from a small town in Pennsylvania were extrapolated to entire states like California, Illinois and New Jersey as being the next likely dominos to fall. 8 CAPITAL ADVISORS GROWTH FUND Let us say first that we have no interest in buying municipal bonds from California, New Jersey, or a host of other issuers where default risk seems very real.That said, we do not agree with the notion that municipal bonds as an asset class are somehow toxic, nor do we expect a new phase of the credit crisis to emerge from the municipal bond sector. There are two key reasons why default rates in the municipal bond market have been very low historically compared to sovereign debt or corporate bonds, and both conditions remain in place today.First, state and local governments are required to balance their budgets each year, so it is less common for these issuers to reach a state of self-reinforcing collapse due to over-indebtedness.Second, debt service typically represents a small fraction of the total budget for state and local issuers of municipal bonds. A BUBBLE IN CHINA? One sobering reality about emerging market nations is that the path from “emerging” to “developed” almost never occurs without at least one major financial crisis.Now that China has become the world’s second largest economy, the prospect of a financial crisis there warrants special attention from investors. While we respect that the odds strongly favor a crisis in China…someday…we do not expect it to occur in 2011.We base this opinion on the presence of mitigating factors for the various risks cited most frequently by those with a more bearish opinion about China. For example, stories of empty shopping malls are frequently offered in support of a pending real estate bust in China.Yet analysts at the Bank Credit Analyst (BCA) point out that retail sales have been doubling every five years in China, so the prospect of growing through the problem seems plausible in China, where it might not be in many other countries. Speculative real estate prices are also a source of concern, particularly in China’s large coastal cities.However, China’s real estate market is different because most property is either bought with cash, or with a modest mortgage supported by a down payment of 25% to 50%.BCA recently suggested an analogy to Hong Kong in the late 1990s, when property prices plunged by around two-thirds between 1997 and 2003 without triggering a financial crisis due to similarly low leverage in the Hong Kong real estate market at the time. If the Hong Kong analogy is appropriate for China, the bears might be right about a property bubble in some Chinese cities, but that does not necessarily mean it will trigger a financial crisis when the bubble bursts.This seems particularly true considering Chinese banks are mostly owned by the 9 CAPITAL ADVISORS GROWTH FUND government, so they will likely not be allowed to fail.Moreover, since the Chinese fiscal position is among the strongest in the world, the government can provide support for a large volume of soured bank loans if/when the loans go bad. INVESTOR SENTIMENT…TOO FROTHY? One risk factor that gives us pause in the very near-term is a recent surge in optimism among investors, as measured by sentiment indicators like the Investors Intelligence Bull/Bear Ratio and the American Association of Individual Investors % Bulls Index.Investor sentiment has an uncanny track record for marking short-term turning points in the stock market, whereby stocks have a tendency to turn in the opposite direction of sentiment whenever consensus opinion leans too heavily in one direction or the other. For us, the message from the table below is that stocks seem likely to experience a pull-back of 5% to 10% sometime in the first half of 2011.However, we do not expect any near-term decline to evolve into the next bear market. AAII % BULLS This is the highest level of optimism since November 18, 2004.Bullish sentiment has now exceeded two standard deviations from its historical mean.In the past, bullish sentiment at these levels has many times resulted in a decline in the stock market in the following 6 months. Source: American Association of Individual Investors IN SUMMARY… Federal Reserve Chairman, Ben Bernanke, recently characterized the economic outlook as “unusually uncertain.”That sounds like Fed-Speak for, “It’s risky out there!”We agree, but we also believe the primary risk factors cited most frequently by investors can evolve without crisis in 2011, and we therefore expect decent returns from the asset markets in the year ahead. Looking further out we believe it is prudent to set low expectations for stocks as an asset class over the coming three-to-five years due to their current initial condition of very low dividend yields.This longer time horizon might 10 CAPITAL ADVISORS GROWTH FUND also include a sovereign default in the Euro zone, most likely involving Ireland and Greece, which would disturb the markets for a time surrounding the restructuring. We aim to counter these unfavorable initial conditions by emphasizing high-quality “blue chip” stocks with above-average dividends and global business models that should be able to take advantage of faster growth outside the U.S. economy.We are also emphasizing companies tied to the build-out of the mobile internet since this seems like a secular growth trend that might survive the ups and downs of the economic cycle for at least the next few years. As always, we appreciate the trust you have placed with the Capital Advisors Growth Fund. Keith C. Goddard, CFA Channing S. Smith, CFA Chief Investment Officer/ Portfolio Manager Portfolio Manager Capital Advisors Growth Fund Capital Advisors Growth Fund Managing Director, President & CEO, Capital Advisors, Inc. Capital Advisors, Inc. 11 CAPITAL ADVISORS GROWTH FUND Investment performance reflects voluntary fee waivers in effect.In the absence of such waivers, total return would be reduced. Opinions expressed are those of Keith C. Goddard and Channing S. Smith, and are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. The S&P 500 Index is an unmanaged, capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000 Growth Index is a market-cap weighted index of common stocks incorporated in the U.S. and its territories.This index measures the performance of companies within the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values.Indices are not available for direct investment and do not incur expenses. Fund holdings and/or sector weightings are subject to change and should not be considered a recommendation to buy or sell a security. Growth stocks typically are more volatile that value stocks, however, value stocks have a lower expected growth rate in earnings and sales.The Fund is non-diversified, meaning it concentrates its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The Fund invests in foreign securities which involves political, economic and currency risks, greater volatility and differences in account methods. The term “price-earnings ratio (“P/E”)”, when used in this letter, refers to a frequently utilized metric for measuring valuation in the stock market.A stock with a high P/E ratio might be considered expensive relative to a stock with a low P/E ratio.The figure is calculated by dividing a company’s stock price by its earnings per share. The term “earnings per share,” when used in this letter, refers to a commonly utilized measurement of company profits.It is calculated by dividing a company’s net income by its common shares outstanding. Standard deviation is a statistical measure of the historical volatility usually computed using 36 monthly returns. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive.Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation.Neither the Fund nor any of its representatives may give legal or tax advice. Must be preceded or accompanied by a current prospectus.Please read it carefully before you invest. The Fund is distributed by Quasar Distributors, LLC. 02/11 12 CAPITAL ADVISORS GROWTH FUND Comparison of the change in value of a $10,000 investment in the Capital Advisors Growth Fund versus the S&P 500® Index and the Russell 1000® Growth Index. Average Annual Total Return1 One Year Five Year Ten Year Capital Advisors Growth Fund 11.54% 2.97% -0.05% S&P 500® Index 15.06% 2.29% 1.41% Russell 1000® Growth Index 16.71% 3.75% 0.02% Total Annual Fund Operating Expenses: 2.00% Performance data quoted represents past performance and is no guarantee of future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-205-0523. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Indices do not incur expenses and are not available for investment.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held for 7 days or less.If it did, total returns would be reduced. 1Average Annual Total Return represents the average change in account value over the periods indicated. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000® Growth Index is a market-cap weighted index of common stocks incorporated in the U.S. and its territories.This index measures the performance of companies within the Russell 1000® Index with higher price-to-book ratios and higher forecasted growth values. 13 CAPITAL ADVISORS GROWTH FUND EXPENSE EXAMPLE at December 31, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/10 – 12/31/10). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the advisory agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 14 CAPITAL ADVISORS GROWTH FUND EXPENSE EXAMPLE at December 31, 2010 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 – 12/31/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 15 CAPITAL ADVISORS GROWTH FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS – December 31, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 16 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2010 Shares COMMON STOCKS - 96.17% Value Asset Management - 2.72% BlackRock, Inc. $ Auto Parts - 2.46% Johnson Controls, Inc. Biotechnology - 1.68% Gilead Sciences, Inc.* Business Services - 1.85% Visa, Inc. - Class A Communication Equipment - 2.56% Corning, Inc. Conglomerates - 2.86% General Electric Co. Discount, Variety Stores - 3.04% Wal-Mart Stores, Inc. Diversified Computer Systems - 2.40% International Business Machines Corp. Diversified Utilities - 1.73% Exelon Corp. Drug Manufacturers - 7.76% Abbott Laboratories Johnson & Johnson Novartis AG - ADR Drugs Wholesale - 2.07% McKesson Corp. Food - Diversified - 1.94% Kraft Foods, Inc. - Class A The accompanying notes are an integral part of these financial statements. 17 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares Value Home Improvement Stores - 2.85% Home Depot, Inc. $ Independent Oil & Gas - 2.27% Range Resources Corp. Industrial Metals & Minerals - 2.74% BHP Billiton Ltd. - ADR Internet Information Provider - 3.61% Google, Inc. - Class A* Major Integrated Oil & Gas - 4.71% Exxon Mobil Corp. Total SA - ADR Medical Instruments and Supplies - 4.35% Baxter International, Inc. Thermo Fisher Scientific, Inc.* Money Center Banks - 2.05% Citigroup, Inc.* Networking & Communication Devices - 2.18% Cisco Systems, Inc.* Oil & Gas Pipeline - 2.62% Spectra Energy Corp. Personal Computers - 3.38% Apple, Inc.* Personal Products - 2.87% Procter & Gamble Co. Processed & Packaged Goods - 3.50% PepsiCo, Inc. The accompanying notes are an integral part of these financial statements. 18 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares Value Regional Banks - 2.20% State Street Corp. $ Restaurants - 2.30% Yum! Brands, Inc. Semiconductor - Equipment & Materials - 3.02% Applied Materials, Inc. Semiconductor - Integrated Circuits - 8.51% Broadcom Corp. - Class A Marvell Technology Group Ltd.*# Qualcomm, Inc. Telecommunication Services/Domestic - 8.06% AT&T, Inc. Vodafone Group Plc - ADR Waste Management - 1.88% Republic Services, Inc. Total Common Stocks (Cost $21,144,572) SHORT-TERM INVESTMENTS - 11.62% Fidelity Institutional Money Market Government Portfolio, Class I, 0.02%† (Cost $2,601,837) Total Investments in Securities (Cost $23,746,409) - 107.79% Liabilities in Excess of Other Assets - (7.79)% ) Net Assets - 100.00% $ *Non-income producing security. #U.S. traded security of a foreign issuer. †Rate shown is the 7-day yield as of December 31, 2010. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 19 CAPITAL ADVISORS GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES at December 31, 2010 ASSETS Investments in securities, at value (identified cost $23,746,409) $ Receivables Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables Securities purchased Fund shares redeemed Due to advisor Audit fees Shareholder reporting Transfer agent fees and expenses Fund accounting fees Distribution fees Administration fees Chief Compliance Officer fee Custodian fees Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$22,396,753 / 1,321,244 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 20 CAPITAL ADVISORS GROWTH FUND STATEMENT OF OPERATIONS For the year ended December 31, 2010 INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $16,014) $ Interest Total income Expenses Advisory fees (Note 4) Distribution fees (Note 5) Administration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Custody fees (Note 4) Shareholder reporting Insurance Miscellaneous fees Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain from investments Net change in unrealized depreciation on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 21 CAPITAL ADVISORS GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, 2010 December 31, 2009 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) from investments ) Net change in unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $ $
